DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 October 2019 was filed prior to the mailing date of this office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant's election with traverse of Species III, claims 16-20 in the reply filed on 01 September 2021 is acknowledged. Upon search and further consideration, the restriction requirement set forth in office action dated 30 August 2021 has been withdrawn, as a result, the restriction requirement hereby rejoined and fully examined for patentability under 37 CFR 1.104.
   
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference part “base plate” has been used to designate both 206 in Fig. 23 and 224 in Fig. 26.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “a base plate” in claims 1, 10 and 16 render claim indefinite. Page 42, lines 3-5,  “The connector support device 200 includes an L-shaped frame 202 having a base plate 206 and a vertical plate 204 perpendicular to the base plate 206”, see Fig. 23. Page 43, lines 18-20, “The connector support device 220 includes an L-shaped frame 222 having a base plate 224 and a vertical plate 226 perpendicular to base plate 206” in which it is confusing. Would the recited “base plate” be the base plate 206 depicted in Fig. 23, or base plate 224, Fig. 26. Further, there is no part numbered 206 in Fig. 26.
 
In claims 4, 6, 14 and 19, the limitation “outer inclined surfaces” in “wherein the first and second hooks have respective outer inclined surfaces configured to displace in opposite directions when 

In claims 5-6, the limitation “inner inclined surfaces” in “wherein the first and second hooks have respective inner inclined surfaces configured to displace in opposite directions when an upward-moving object contacts both inner inclined surfaces” render claim indefinite due to the above reasons. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cross (US 4692974) in view of Scapa (US 20060170142) and further in view of Schmier (US 20080152457).
Regarding claims 16, 10 and 1, Cross teaches,
[AltContent: textbox (pin)][AltContent: arrow][AltContent: arrow][AltContent: textbox (horizontal platform)][AltContent: arrow][AltContent: arrow][AltContent: textbox (mating shell)][AltContent: textbox (backshell)][AltContent: textbox (contact receiving insert)][AltContent: arrow]
    PNG
    media_image1.png
    472
    682
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    476
    602
    media_image2.png
    Greyscale

Modified Cross Figs 6-8. 
A form board assembly comprising a form board (115, Figs. 5 and 6), a wire connector support device (connector blocks 117) fastened to the form board, and a wire connector coupled to and supported by the wire connector support device, wherein: 
the form board comprises a perforated plate having a multiplicity of holes (116, see Fig. 5); 

the wire connector support device comprises:
a frame (500, Figs. 7 and 8) comprising a base plate (a mounting flange 506, Fig. 8) having a hole (one hole 508) and a vertical plate (504, Fig. 8) connected to or integrally formed with the base plate; 
a temporary fastener (form board fastener 512, Fig. 8) fastened to the hole in the base plate and to a hole in the form board (see Fig. 8); and 
a detent pin (lock pin 540) installed on the vertical plate, 
Cross does not teach a detent pin is a quick-release alignment pin with a spring-loaded locking balls. However, Scapa teaches a hole-filling three prong temporary fastener for fastening devices quickly in which an internal spring advances the clamping pins into openings so that clamping pins temporarily hold parts together by compress the spring 30 and thereby push the prongs 22 through the opening 18, in which, 
wherein the detent pin (10, Figs. 1-2) is a quick-release alignment pin with a solid shank (an elongated body 12) and spring-loaded (spring 30, Fig. 2, and the prongs 22 are preferably curved or otherwise "spring loaded" so that when they exit the opening 18 a spring action provides outward pressure, para. [0023]). 

Therefore, in view of the teachings of Scapa, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the wire connector support device of Cross and to add a quick-release alignment pin so that it enables to secure and temporarily hold multiple parts or sheets together.  


Regarding claim 9, Cross further teaches,
further comprising a second temporary fastener (lock pin 540 and reference pin 542) fastened to the base plate. 
Though Cross does not explicitly teach fastening the second pin to the base plate, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add a second fastener to the mounting flange 506 so that it enables to secure and temporarily hold a wire supporting device to a form board.  

Regarding claims 11, 17, Cross further teaches,
further comprising a connector backshell (shell 524, see modified Cross Fig. 6 above) which is held in place on the detent pin (528, Fig. 6), wherein the mating shell of the wire connector is mated to the connector backshell (see modified Cross Fig. 6 above).

Regarding claims 2, 12 and 18, Cross further teaches,
further comprising a notched projection (downwardly facing groove 344, Fig. 4, col 3, line 61-64) connected to or integrally formed with and extending vertically upward from the vertical plate. 
Specification is silent on a reasonably clear purpose or meaning that can be ascribed to the claim term “notched projection”, therefore, after considering the specification and prior art, the examiner applied the broadest reasonable interpretation to the claim term as it can be best understood. The notched projection 27 is examined as a wire end holder as presented in page 48, lines 8-10, “If the first-end wire connector 11 has one to three un-insertable wires and/or second end wires, a wire end holder (e.g., notched projection 27) is placed on either side of the connector support device”. Cross teaches in col 3, line 61-64 and in Fig. 4 that a downwardly facing groove 344 that serves as a wireguide is integrally formed in the lower end of each leg 296, outwardly extending foot 302 that grasp and allow the wire to pass freely within the groove. Therefore, it is evident that one of ordinary skill in the art would have thought that forming a grooved or notched projection 344 on the vertical plate in upward direction would improve the wire handling performance of a wire support device. 

Claims 7, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cross in view of Scapa and Schmier as applied to claims 1, 10 and 16 above, and further in view of Cole (US 20150298825).
Regarding claims 7, 15 and 20, Cross does not teach temporary fastener comprises a cylinder housing, a plunger which is slidably coupled to the cylindrical housing, first and second locking pins, and a spacer affixed to the cylindrical housing and disposed between respective portions of the first and second locking pins. However, Cole teaches temporary fasteners such as cleco fasteners inserted into the fastener holes to facilitate alignment and to couple components together in which, 

[AltContent: textbox (spacer)][AltContent: arrow][AltContent: textbox (plunger)][AltContent: textbox (cylindrical housing)][AltContent: arrow]
    PNG
    media_image3.png
    447
    527
    media_image3.png
    Greyscale

Modified Cole Fig. 3
Therefore, in view of the teachings of Cole, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the wire connector support device of Cross and to add a temporary fastener with a shaft portion 204 that includes spreading sections 210 and a spreader 212 so that when the spreader actuates the tip portion selectively engages with an assembly that enables temporary fastening of parts to the assembly.  

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cross in view of Scapa and Schmier as applied to claims 1, 10 and 16 above, and further in view of Murphy (US 20180138771).

Regarding claims 3 and 13, Cross further teaches,
[AltContent: textbox (outer inclined surface)][AltContent: textbox (hook)][AltContent: arrow][AltContent: ][AltContent: textbox (routing clip)][AltContent: textbox (inner inclined surface)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow] 
    PNG
    media_image4.png
    686
    535
    media_image4.png
    Greyscale

[AltContent: textbox (base)]
Modified Murphy Fig. 7

further comprising: a horizontal platform (514, modified Cross Fig. 8 above) connected to or integrally formed with and extending horizontally from the vertical plate (504, Fig. 8) in a first direction; 
Cross does not teach a routing clip attached to the horizontal platform. However, Murphy teaches an apparatus for automatically routing a wire leads of the stator of an electric motor in which,
a routing clip (couplers 700, Fig. 6, see modified Murphy Fig. 6 below) attached to the horizontal platform. 

Though Cross does not explicitly teach forming a horizontal platform 514 in a direction opposite to the direction of base plate 506, a person of ordinary skill in the art would have thought that using a horizontal platform in opposite direction of base would improve the stability of a support device. 
Therefore, in view of the teachings of Murphy, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the wire connector support device of Cross and to add a routing clip onto the horizontal platform of the wire connector support device so that the clip receives and holds wire segments while manufacturing a wire harness. 

Claims 4-5, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cross in view of Scapa, Schmier and Murphy, and further in view of Toshiyuki (JP 2004119444).
Regarding claims 4 and 14, Murphy further teaches,
wherein the routing clip comprises: 
a base (see modified Murphy Fig. 7 above) fastened to the horizontal platform; 
first and second flexible clip arms (first and second coupling members 702, 704, Fig. 7); and 
first and second hooks (see modified Fig. 7 above) respectively connected to or integrally formed with the first and second flexible clip arms, 
wherein the first and second hooks have respective outer inclined surfaces (see modified Murphy Fig. 7 above) configured to displace in opposite directions when a downward-moving object contacts both outer inclined surfaces, thereby causing the first and second flexible clip arms to bend outwardly to enable the wire routing device to receive the object (to hold the wire lead 102, the pair of couplers 700 may move the first and second coupling 

Modified Cross in view of Scapa and Murphy does not teach flexible clip arms that bend resiliently. However, Toshiyuki teaches an automatic wiring layout system includes a form board in which, 
flexible clip arms that bend resiliently (53, Fig. 10, the tongue piece 53 is pressed and deformed by the contact of the guide nozzle 21. After passing through the guide nozzle 21, the tongue piece 53 returns to its original shape due to its elasticity, lines 190-196, page 5).  
Therefore in view of the teachings of Toshiyuki, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the wire connector support device of Cross and to add routing clips with flexible clip arms so that the clip receives and holds wire segments while manufacturing a wire harness. 

Regarding claims 5 and 19, Murphy further teaches,
wherein the first and second hooks have respective inner inclined surfaces (see modified Murphy Fig. 7 above) configured to displace in opposite directions when an upward-moving object contacts both inner inclined surfaces, thereby causing the first and second flexible clip arms to bend outwardly to enable the object to be removed from the wire routing device (the first and second coupling members 702, 704 may be moved away from each other to release the wire lead 102, para. [0033]).

  

Allowable Subject Matter
Claims 6 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Claim 6 would be allowable for disclosing a wire connector support device having first and second hooks in which the outer inclined surfaces have curved profiles and the inner inclined surfaces have linear profiles. 
Claim 8 would be allowable for disclosing a wire connector support device wherein the cylindrical housing of the first temporary fastener has an external annular flange, and wherein the frame comprises a fastener retaining block having an arc-shaped groove in which a portion of the annular flange of the first temporary fastener is seated.
The prior art cannot be reasonably held to anticipate or teach a wire connector support device having first and second hooks having outer inclined surface having a curved profile or inner inclined surfaces having linear profiles or a frame comprised a retaining block having arc-shaped groove, in conjunction with all of the limitations of independent claim  1. 
Prior art of record Cross fails to teach a hook or an arc-shaped groove to retain a fastener retaining block. Murphy does not teach a wire connector support device fastened to a form board or a wire connector having multiplicity of spaced holes. Toshiyuki fails to teach a wire connector having a mating shell and a contact receiving insert having multiplicity of holes. Therefore, claims 6 and 8 would be allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art of record Rougier (US 20180366244) teaches a wire harness production mounting including display, attachment surface and an attachment surface configured to receive cable routing element in which cable attachment elements such as hooks or clip with two prongs in between the electrical cable can be inserted by force. However, Rougier does not teach a fastener or detent pin.

Prior art of record Takada (US 20180257903) teaches an electric wire processing apparatus includes a gripping mechanism, a driving mechanism, an electric wire winding mechanism, and a rotating mechanism including an electric wire clip provided on the winding drum to hold a leading end of the electric wire, and a holding member that holds an electric wire bundle.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JOSE K ABRAHAM/Examiner, Art Unit 3729           
                                                                                                                                                                                             /PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729